***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JPMORGAN CHASE BANK, NATIONAL
               ASSOCIATION v. SONIA
                   SYED ET AL.
                    (AC 41723)
                        Lavine, Bright and Devlin, Js.

                                   Syllabus

The defendant appeals from the judgment of strict foreclosure rendered by
    the trial court in favor of the second substitute plaintiff, W Co. The
    defendant initially executed the mortgage in favor of M Co.; J Co. then
    assigned the mortgage to itself, commenced this action, and thereafter
    filed a motion to substitute C Co. as the plaintiff. C Co. filed a motion
    for summary judgment as to liability, and the defendant opposed the
    motion, claiming that the note, which was endorsed in blank by M Co.,
    was endorsed falsely by R, a former employee of the relevant department
    of M Co., who did not actually sign the note but, rather, someone else
    signed R’s name or used a signature stamp bearing R’s signature on
    the endorsement. The trial court granted C Co.’s motion for summary
    judgment as to liability and subsequently rendered a judgment of strict
    foreclosure. Held:
1. The defendant could not prevail on her claim that the trial court improperly
    granted summary judgment as to liability, which was based on her claim
    that there were genuine issues of material fact concerning whether J
    Co. was the holder of the note at the time it commenced this action
    due to an invalid endorsement of the note by M Co.: the defendant’s
    claim that, because the purported signature was not R’s signature it was
    not an endorsement at all, was inconsistent with the broad definition
    of signature under the applicable statute (§ 42a-3-401 (b)), and the defen-
    dant did not dispute that the endorsement stamp was placed on the
    note by someone affiliated with M Co., the name of a former employee
    fell within the definition of § 42a-3-401 (b), and the fact that M Co. chose
    to use a stamp bearing the signature of a former employee was of no
    import to the analysis under § 42a-3-401 (b), which pertains to a bank’s
    rights and obligations related to the note, rather than to one of the
    bank’s former employees; accordingly, the stamped signature met the
    signature requirements for negotiable instruments and, because the
    endorsement did not identify a person to whom it made the instrument
    payable, the note was endorsed in blank, making it payable to the bearer
    and, thus, J Co., which was in possession of the original note, was
    entitled to the presumption that it was the owner of the debt with the
    right to enforce it.
2. The defendant’s claim that the trial court improperly rejected her first
    and third special defenses when granting summary judgment as to liabil-
    ity was unavailing: by the defendant’s own characterization, the first
    and third special defenses pertained to the issue of damages and not
    to liability, and the court’s determination that the special defenses failed
    to defeat summary judgment was isolated to the issue of liability, as
    there was no indication that the court disposed of the special defenses
    for purposes of challenging the amount of debt before it rendered a
    judgment of strict foreclosure; moreover, at the hearing on the motion
    for judgment of strict foreclosure, the defendant failed to raise these
    special defenses or challenges to the amount of debt owed, and, there-
    fore, the defendant could not attempt to use her challenge to the court’s
    decision granting summary judgment as to liability as a vehicle to resur-
    rect the special defenses she failed to raise during the hearing on the
    motion for judgment of strict foreclosure.
3. The defendant could not prevail on her claim that the trial court improperly
    struck the fourth count of her amended counterclaim when granting
    summary judgment as to liability, which was based on her claim that
    the court incorrectly determined that the count of her counterclaim
    seeking attorney’s fees pursuant to statute (§ 42-150bb), did not meet
    the transaction test set forth in the applicable rule of practice (§ 10-10):
    the defendant’s claim mischaracterized the record, because the court
    was not asked to strike the fourth count of her counterclaim, and the
   court’s memorandum of decision contained no indication that it did so;
   the court highlighted the bizarre nature of the fourth count, in which
   the defendant claimed she was entitled to attorney’s fees, and the court
   held that, even if such a right existed, the count had no reasonable
   nexus to the making, validity or enforcement of the mortgage note and,
   accordingly, the court concluded that it was not precluded from granting
   summary judgment on that basis; thus, the court did not strike the count
   but, instead, analyzed the merits of the count and its potential effects
   on C Co.’s prima facie case of liability, and concluded that the count was
   insufficient to preclude the granting of summary judgment as to liability.
          Argued January 9—officially released April 28, 2020

                           Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the named defendant filed a counter-
claim; thereafter, Christiana Trust, A Division of Wil-
mington Savings Fund Society, FSB, as Trustee for Nor-
mandy Mortgage Loan Trust Series 2013-18, was
substituted as the plaintiff; subsequently, the named
defendant filed an amended counterclaim; thereafter,
the court, Sheridan, J., granted the substitute plaintiff’s
motion for summary judgment as to liability; subse-
quently, Wilmington Savings Fund Society, FSB, doing
business as Christiana Trust, as Trustee for Normandy
Mortgage Loan Trust, Series 2017-1, was substituted as
the plaintiff; thereafter, the court, Cobb, J., rendered a
judgment of strict foreclosure, from which the named
defendant appealed to this court. Affirmed.
  John L. Radshaw III, for the appellant (named
defendant).
  Adam L. Avallone, for the appellee (second substi-
tute plaintiff)
                          Opinion

   BRIGHT, J. In this foreclosure action, the defendant
Sonia Syed1 appeals from the judgment of strict foreclo-
sure rendered by the trial court in favor of the second
substitute plaintiff, Wilmington Savings Fund Society,
FSB, doing business as Christiana Trust, as Trustee for
Normandy Mortgage Loan Trust, Series 2017-1 (Wilmin-
gton). On appeal, the defendant claims that the trial
court erroneously (1) granted the motion filed by the
first substitute plaintiff, Christiana Trust, A Division of
Wilmington Savings Fund Society, FSB as Trustee for
Normandy Mortgage Loan Trust Series 2013-18 (Chris-
tiana Trust), for summary judgment as to liability,
despite questions concerning whether the original plain-
tiff, JPMorgan Chase Bank, National Association
(JPMorgan), was the holder of the note at the time it
commenced this foreclosure action, (2) rejected the
defendant’s first and third special defenses when grant-
ing summary judgment as to liability, and (3) struck the
defendant’s fourth count of her amended counterclaim
when it granted summary judgment as to liability. We
affirm the judgment of the trial court.
  The following facts and procedural history are rele-
vant to our disposition of this appeal. The defendant is
the borrower on a note and the mortgagor of a mort-
gage, which initially were executed in favor of Washing-
ton Mutual Bank, FA (Washington Mutual), on property
located at 1200 Neipsic Road in Glastonbury (property).
JPMorgan, as attorney in fact for the Federal Deposit
Insurance Corporation, as receiver for Washington
Mutual, assigned the mortgage to itself via an assign-
ment dated April 17, 2013.
  On May 17, 2013, JPMorgan commenced the present
foreclosure action by service of process on the defen-
dant. On December 2, 2014, JPMorgan filed a motion
to substitute Christiana Trust as the first substitute
plaintiff, which the court granted on December 18, 2014.
On January 8, 2014, JPMorgan executed an assignment
of mortgage to Christiana Trust. On March 12, 2015,
the defendant filed an answer with eighteen affirmative
defenses and a two count counterclaim. On May 5, 2015,
the defendant filed a disclosure of defense, alleging that
Christiana Trust was not the party entitled to collect
the debt and enforce the mortgage.
   On May 28, 2015, Christiana Trust filed a motion to
strike the defendant’s special defenses and counter-
claim, which the court granted on July 13, 2015. On
July 28, 2015, the defendant filed an amended answer,
with seven special defenses, and, on September 9, 2015,
she filed an amended counterclaim, in which she alleged
four counts. On January 5, 2016, Christiana Trust filed
a motion for summary judgment as to liability, which
was opposed by the defendant on the grounds that she
had viable special defenses and a counterclaim, and that
the note, ‘‘which was endorsed in blank by [Washington
Mutual] was endorsed falsely by an individual named
Cynthia Riley, who was not who she said she was at
the time of endorsement and/or was not an employee
of [Washington Mutual] at the time of the endorsement,
and/or did not actually sign the document and someone
else signed her name or used a signature stamp on
the endorsement.’’
  On January 2, 2018, the court, in a thorough memoran-
dum of decision, concluded that the defendant’s special
defenses and counterclaim did not create a triable issue
as to the defendant’s liability to Christiana Trust and
that there was no dispute that JPMorgan was the holder
of the note at the time it commenced this foreclosure
action. Accordingly, the court granted Christiana
Trust’s motion for summary judgment as to liability.
On January 26, 2018, Christiana Trust filed a motion
for judgment of strict foreclosure.
  On May 2, 2018, Christiana Trust filed a motion to
substitute Wilmington as the second substitute plaintiff,
which the court granted on May 14, 2018.2 Also on
May 14, 2018, the court rendered a judgment of strict
foreclosure, with law days commencing on September
17, 2018. This appeal followed.
   On appeal, the defendant claims that the court erred
in granting Christiana Trust’s motion for summary judg-
ment as to liability. Specifically, the defendant claims
that the trial court improperly granted summary judg-
ment as to liability despite questions concerning
whether JPMorgan was the holder of the note at the
time that it commenced this foreclosure action, that
it improperly rejected the defendant’s first and third
special defenses, and that it improperly struck the
defendant’s fourth count of her counterclaim. We
disagree.
  ‘‘The courts are in entire agreement that the moving
party for summary judgment has the burden of showing
the absence of any genuine issue as to all the material
facts, which, under applicable principles of substantive
law, entitle him to a judgment as a matter of law. . . .
Our review of the trial court’s decision to grant [a]
motion for summary judgment is plenary.’’ (Internal
quotation marks omitted.) Misiti, LLC v. Travelers
Property Casualty Co. of America, 132 Conn. App. 629,
637–38, 33 A.3d 783 (2011), aff’d, 308 Conn. 146, 61 A.3d
485 (2013).
   ‘‘[T]o establish a prima facie case in a mortgage fore-
closure action, the plaintiff must prove by a preponder-
ance of the evidence that it is the owner of the note
and mortgage, that the defendant mortgagor has
defaulted on the note and that any conditions precedent
to foreclosure, as established by the note and mortgage,
have been satisfied. . . . Thus, a court may properly
grant summary judgment as to liability in a foreclosure
action if the complaint and supporting affidavits estab-
lish an undisputed prima facie case and the defendant
fails to assert any legally sufficient special defense.’’
(Citations omitted; internal quotation marks omitted.)
GMAC Mortgage, LLC v. Ford, 144 Conn. App. 165, 176,
73 A.3d 742 (2013).
                             I
  The defendant claims that the court improperly ren-
dered summary judgment despite the existence of a
genuine issue of material fact regarding whether JPMor-
gan was the holder of the note at the time it commenced
this foreclosure action. The defendant specifically
argues that, due to an invalid endorsement of the note
by Washington Mutual, JPMorgan and the subsequent
substitute plaintiffs were not holders entitled to enforce
the note.3 We are not persuaded.
  ‘‘In Connecticut, one may enforce a note pursuant to
the [Uniform Commercial Code (UCC) as adopted in
General Statutes § 42a-1-101 et seq.] . . . . General
Statutes § 42a-3-301 provides in relevant part that a
[p]erson entitled to enforce an instrument means . . .
the holder of the instrument . . . . When a note is
endorsed in blank, the note is payable to the bearer of
the note. . . . A person in possession of a note
endorsed in blank, is the valid holder of the note. . . .
Therefore, a party in possession of a note, endorsed
in blank and thereby made payable to its bearer, is
the valid holder of the note, and is entitled to enforce
the note. . . .
   ‘‘In RMS Residential Properties, LLC v. Miller, [303
Conn. 224, 32 A.3d 307 (2011), overruled on other
grounds by J.E. Robert Co. v. Signature Properties,
LLC, 309 Conn. 307, 71 A.3d 492 (2013)], our Supreme
Court stated that to enforce a note through foreclosure,
a holder must demonstrate that it is the owner of the
underlying debt. The holder of a note, however, is pre-
sumed to be the rightful owner of the underlying debt,
and unless the party defending against the foreclosure
action rebuts that presumption, the holder has stand-
ing to foreclose the mortgage. A holder only has to
produce the note to establish that presumption. The
production of the note establishes his case prima facie
against the [defendant] and he may rest there. . . . It
[is] for the defendant to set up and prove the facts
[that] limit or change the plaintiff’s rights.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) U.S. Bank, National Assn. v. Fitzpatrick, 190
Conn. App. 773, 784–85, 212 A.3d 732, cert. denied, 333
Conn. 916, 217 A.3d 1 (2019).
  The defendant attempts to rebut the presumption
that JPMorgan, as the party in possession of the note,
was the rightful owner of the debt and was therefore
entitled to foreclose on the property securing it. She
argues that the presumption of ownership only exists
when the note is endorsed in blank and contends that,
due to Washington Mutual’s allegedly fraudulent or oth-
erwise invalid endorsement, the requirement for the
presumption to apply was not met. According to the
defendant, JPMorgan’s simple possession of the note
was insufficient to establish its right to enforce the
note. To support this claim, the defendant relies on the
fact that the endorsement by Washington Mutual was
made using the name and signature stamp of Cynthia
Riley, a former employee of the bank who was no longer
employed at the time of the endorsement.4 The defen-
dant argues that because the endorsement bore the
signature of an individual who no longer had the capac-
ity to make endorsements on behalf of Washington
Mutual, the note was never properly negotiated to
JPMorgan and, therefore, remained a specially
endorsed note payable only to Washington Mutual,
rather than a blank endorsement payable to the bearer.
The defendant contends that, consequently, neither
JPMorgan nor any of the subsequent substitute plain-
tiffs could have been holders entitled to enforce the
note.
  Wilmington argues that Riley’s employment status
was immaterial to the validity of the signature and,
therefore, the endorsement was unaffected by the fact
that it was made using Riley’s signature stamp even
though she was no longer employed by Washington
Mutual. We agree with Wilmington.
   General Statutes § 42a-3-204 (a) defines an endorse-
ment as ‘‘a signature, other than that of a signer as
maker, drawer, or acceptor, that alone or accompanied
by other words is made on an instrument for the pur-
pose of (i) negotiating the instrument,5 (ii) restricting
payment of the instrument, or (iii) incurring endorser’s
liability on the instrument, but regardless of the intent
of the signer, a signature and its accompanying words
is an endorsement unless the accompanying words,
terms of the instrument, place of the signature, or other
circumstances unambiguously indicate that the signa-
ture was made for a purpose other than endorsement.’’
(Footnote added.) The official commentary to § 42a-3-
204 clarifies that ‘‘[t]he general rule is that a signature
is an indorsement6 if the instrument does not indicate
an unambiguous intent of the signer not to sign as
an indorser.’’ An endorsement that does not identify a
person to whom it makes the instrument payable is a
‘‘blank endorsement.’’ General Statutes § 42a-3-205 (b).
‘‘When endorsed in blank, an instrument becomes pay-
able to bearer and may be negotiated by transfer of
possession alone until specially endorsed.’’ General
Statutes § 42a-3-205 (b). In this case, the defendant does
not claim that the purported signature of Riley could
be read as anything other than an endorsement in blank.
Instead, she claims that because the purported signa-
ture was not her signature, it is simply not an endorse-
ment at all. The defendant’s argument is inconsistent
with how the UCC defines a signature.
   General Statutes § 42a-3-401 (b) sets forth signature
requirements for a negotiable instrument and provides
that ‘‘[a] signature may be made (i) manually or by
means of a device or machine, and (ii) by the use of
any name, including a trade or assumed name, or by a
word, mark, or symbol executed or adopted by a person
with present intention to authenticate a writing.’’ The
official commentary to § 42a-3-401 explains that ‘‘[a]
signature may be handwritten, typed, printed or made
in any other manner. . . . It may be made by mark,
or even by thumbprint. It may be made in any name,
including any trade name or assumed name, however
false and fictitious, which is adopted for the purpose.’’
Furthermore, the official commentary to § 42a-3-401
states that a ‘‘[s]ignature includes an endorsement.’’
    In its memorandum of decision, the court stated that
‘‘[t]he defendant ha[d] established only that . . . Riley
did not personally sign the endorsement or personally
authorize the use of her signature stamp for that pur-
pose. The defendant has not offered evidence to suggest
that the endorsement was ‘false and fraudulent’ in that
it was not authorized or adopted by the holder of the
note, [Washington Mutual], or that the subsequent nego-
tiation of the note and mortgage to [JPMorgan] was
fraudulent and, as a result, [JPMorgan] was not the
owner of the debt at the time this action was com-
menced.’’ We agree.
   We are not aware of any Connecticut jurisprudence
directly on point and, therefore, have looked to other
jurisdictions that have addressed similar issues involv-
ing identical or nearly identical versions of the UCC
provisions relevant to our disposition of the present
case. In re Bass, 366 N.C. 464, 738 S.E.2d 173 (2013),
a case from North Carolina, illustrates the general
approach utilized by courts that have addressed issues
regarding the validity of signatures on negotiable instru-
ments. In In re Bass, the borrower challenged the valid-
ity of an endorsement that was made using a signature
stamp that bore only the name of the lender, on the
basis that it did not include ‘‘some representation of an
individual signature . . . .’’ Id., 469. The borrower
argued that, without an individual signature, there
would be no way of identifying the individual making
the transfer and whether they had authority to authorize
the transfer. Id. In other words, the borrower took issue
with the content of the signature itself and not just its
form (i.e., a stamp versus handwritten).
   Regarding the contested stamped signature, the court
in In re Bass held: ‘‘[It] indicates on its face an intent
to transfer the debt . . . . We also observe that the
original [n]ote was indeed transferred in accordance
with the stamp’s clear intent. The stamp evidences that
it was executed or adopted by the party with present
intention to adopt or accept the writing. . . . Under
the broad definition of signature and the accompanying
official comment, the stamp . . . constitutes a sig-
nature.7
   ‘‘The stamp therefore was an indorsement unless the
accompanying words, terms of the instrument, place of
the signature, or other circumstances unambiguously
indicate that the signature was made for a purpose
other than indorsement. . . . With no unambiguous
evidence indicating the signature was made for any
other purpose, the stamp was an indorsement that
transferred the [n]ote . . . .’’ (Citations omitted;
emphasis in original; footnote added; internal quotation
marks omitted.) Id., 469–70. The court then explained
that the borrower failed to offer evidence demonstra-
ting the actual possibility of forgery or error on the part
of the lender to overcome the presumption in favor
of the signature before concluding that the note was
properly endorsed and transferred. Id., 470–71.
   We find the analysis of the North Carolina Supreme
Court in In re Bass to be persuasive. Although we recog-
nize that the argument presented by the defendant in
the present case—that the individual whose name the
signature bears lacked the authority to make the
endorsement—is more nuanced than that presented by
the borrower in In re Bass, we are not persuaded that
such distinction affects the analysis. The dispositive
consideration in both cases is the same, namely,
whether the entity applying the stamp to the instrument
intended that the stamp constitute a signature for the
purposes of endorsing and negotiating the instrument.
   In the present case, the defendant does not dispute
that the endorsement stamp was placed on the note
by someone at Washington Mutual. In fact, the stamp
specifically states: ‘‘Pay to the order of [blank] Without
Recourse WASHINGTON MUTUAL BANK, FA.’’ Pursu-
ant to the broad definition of signature set forth in
§ 42a-3-401 (b), Washington Mutual could have used
any mark to manifest its intent to create an endorsement
through a signature. The name of a former employee
certainly falls within the category of ‘‘any name, includ-
ing a trade or assumed name, or by a word, mark, or
symbol . . . .’’ General Statutes § 42a-3-401 (b). The
fact that Washington Mutual chose to use a stamp bear-
ing the signature of a former employee is of no import
to the analysis pursuant to § 42a-3-401, which pertains
to a bank’s rights and obligations related to the note,
rather than those of a former employee. Any argument
regarding Riley’s lack of authority to make the endorse-
ment is misguided because it was Washington Mutual
that endorsed the note, and there is no evidence in
the record to suggest that it did not have the ‘‘present
intention to authenticate [the] writing.’’ General Stat-
utes § 42a-3-401 (b). Furthermore, Washington Mutual’s
intent for the signature to serve as an endorsement and
for JPMorgan to acquire the rights to enforce the note
is evidenced by the assignment of the mortgage to
JPMorgan, the sworn affidavit, and JPMorgan’s posses-
sion of the original note. See Ulster Savings Bank v.
28 Brynwood Lane, Ltd., 134 Conn. App. 699, 709–10,
41 A.3d 1077 (2012).8
   We conclude that the stamped signature on the note
meets the signature requirements for negotiable instru-
ments set forth in § 42a-3-401 (b). Pursuant to § 42a-3-
204, the stamp constitutes an endorsement, as it is a
signature made for the purpose of negotiating the instru-
ment. Because the endorsement did not identify a per-
son to whom it makes the instrument payable, the note
was endorsed in blank, making it payable to the bearer.
Thus, JPMorgan, which was in possession of the original
note, was entitled to the presumption that it is the owner
of the debt evidenced by the note with the right to
enforce it.
   The defendant failed to offer any evidence to rebut
this presumption. To raise a genuine issue of material
fact as to a plaintiff’s standing, a defendant must present
some evidence that another party is the owner of the
note and debt. See Bank of America, N.A. v. Kydes,
183 Conn. App. 479, 489, 193 A.3d 110 (‘‘[b]ecause [the
plaintiff] duly alleged that it possessed the note at the
time it commenced this action, it was entitled to rely
upon that allegation unless the defendant presented
facts to the contrary’’), cert. denied, 330 Conn. 925,
194 A.3d 291 (2018); see also JPMorgan Chase Bank
National Assn. v. Simoulidis, 161 Conn. App. 133, 146,
126 A.3d 1098 (2015) (‘‘The defending party does not
carry its burden [of proving that the holder of the note
is not the owner of the debt] by merely identifying some
documentary lacuna in the chain of title that might
give rise to the possibility that a party other than the
foreclosing party owns the debt. . . . To rebut the pre-
sumption . . . the defending party must prove that
another party is the owner of the note and debt.’’ [Cita-
tion omitted; emphasis in original.]), cert. denied, 320
Conn. 913, 130 A.3d 266 (2016).
   The defendant failed to present any evidence to cre-
ate a genuine issue of material fact that someone other
than JPMorgan and the subsequent plaintiffs was the
owner of the note and debt. As the bearer of the note
at the time this action was commenced, JPMorgan was
the holder of the note and presumed owner of the debt
and had the right to foreclose the mortgage. This right
to foreclose was transferred to the substitute plaintiff
upon negotiation of the note by JPMorgan, and, in the
absence of any meritorious special defenses, Christiana
Trust established its prima facie case to warrant sum-
mary judgment as to liability.
                            II
  We next address the defendant’s claim that the trial
court erred in adjudicating the special defenses that
related to damages at the summary judgment stage for
liability only. The defendant’s first special defense
asserts, in pertinent part, the nonapplication or misap-
plication of payments and an incorrect computation
of debt by Christiana Trust. The third special defense
asserts, in pertinent part, that ‘‘the note was previously
paid in full to a prior holder, or, [Christiana Trust]
has received payments sufficient to pay off the entire
alleged outstanding balance.’’
   In its memorandum of decision, the court held: ‘‘The
defendant has offered no evidence that would conceiv-
ably support her first and third special defenses related
to payment. Thus, the first and third special defenses
raise no genuine issue of material fact that could defeat
the present motion.’’ On appeal, the defendant chal-
lenges what she characterizes as the trial court’s rejec-
tion of these two special defenses. She argues in her
brief: ‘‘[Christiana Trust] was seeking summary judg-
ment on liability only. These special defenses should
remain, inasmuch as they may be raised relating to
the damages portion of [Christiana Trust’s] claims.’’
Wilmington argues that the defendant’s ‘‘[defense] of
payment was inadequate to affect summary judgment
. . . . Neither of these defenses can assist [the] defen-
dant as she failed to present a defense as to the amount
of debt.’’ (Internal quotation marks omitted.) We agree
with Wilmington.
   Payment, such that a debt is no longer owed to a
plaintiff, is a valid defense to liability in a foreclosure
action. See, e.g., Homecomings Financial Network,
Inc. v. Starbala, 85 Conn. App. 284, 289, 857 A.2d 366
(2004). By contrast, a defense as to the amount of the
debt, which becomes applicable only after liability has
been determined, involves a defendant’s challenge to a
plaintiff’s claim as to the amount of the mortgage debt
that remains due. ‘‘In a mortgage foreclosure action, a
defense to the amount of the debt must be based on
some articulated legal reason or fact.’’ (Internal quota-
tion marks omitted.) Bank of America, N.A. v. Chai-
nani, 174 Conn. App. 476, 486, 166 A.3d 670 (2017).
   By the defendant’s own characterization, the first and
third special defenses pertain to the issue of damages
and not liability.9 The defendant seems to assume that,
in making its summary judgment ruling as to liability,
the court disposed of the first and third special defenses
entirely, such that they were no longer viable for pur-
poses of contesting the amount due to Wilmington when
the court considered whether to render a judgment of
strict foreclosure. This is a misunderstanding of the
court’s ruling. The court’s determination that the special
defenses failed to defeat summary judgment was iso-
lated to the issue of liability. In our review of the memo-
randum of decision, we find no indication that the court
disposed of the special defenses for purposes of chal-
lenging the amount of debt before rendering a judgment
of strict foreclosure. ‘‘[T]he strict foreclosure hearing
establishes the amount of the debt owed by the defen-
dant.’’ TD Bank, N.A. v. Doran, 162 Conn. App. 460,
468, 131 A.3d 288 (2016). Yet, at the hearing on the
motion for judgment of strict foreclosure, the defendant
failed to raise these special defenses or make any chal-
lenges to the submission of the amount of debt owed.
Because the defendant failed to present a defense as
to the amount of debt at the strict foreclosure hearing,
she cannot now attempt to use her challenge to the
court’s decision granting summary judgment on liability
as a vehicle to resurrect the special defenses that she
failed to raise during the judgment phase.
                            III
   Lastly, the defendant claims that the trial court erred
when it struck the fourth count of her amended counter-
claim. Specifically, she argues that the court incorrectly
determined that the count of the counterclaim that
sought attorney’s fees pursuant to General Statutes
§ 42-150bb10 did not meet the transaction test set forth
in Practice Book § 10-10. This claim is without merit.
    The defendant’s claim that the court ‘‘struck’’ her
fourth count mischaracterizes the record. The court
was not asked to strike the fourth count,11 and the
language in the court’s memorandum of decision con-
tains no indication that it struck that count. In its memo-
randum of decision, the court highlighted the ‘‘bizarre’’
nature of the fourth count, in which the defendant
claimed that she was entitled to attorney’s fees for
defending this action. The court held that, even if such
a right to attorney’s fees existed, the count violated the
transaction test set forth in Practice Book § 10-10, as
‘‘it has no reasonable nexus to the making, validity or
enforcement of the mortgage or note, and is therefore
legally insufficient as a counterclaim.’’12 It concluded its
analysis by stating: ‘‘As counterclaim count four violates
the transaction test set forth in . . . § 10-10 because
it does not arise out of the same transaction as the
complaint, this court is not precluded from granting
summary judgment to [the] plaintiff.’’ (Emphasis
added.) Thus, the court did not strike the fourth count
of the counterclaim as argued by the defendant, but,
instead, properly analyzed the merits of the count and
its potential effects on Christiana Trust’s prima facie
case of liability, ultimately concluding that it was insuf-
ficient to preclude the granting of summary judgment
as to liability. Furthermore, on appeal, the defendant
fails to address how the count seeking attorney’s fees
for a successful defense of the action—which could
not occur unless the court rendered judgment for the
defendant, which it did not do—could possibly affect
the court’s finding as to liability. Instead, her brief
focuses entirely on how the count met the transaction
test, an argument that is entirely irrelevant to the court’s
resolution of Christiana Trust’s motion for summary
judgment as to liability.13
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     Sonia Syed is also known as Sonia Haque. Also named as defendants in
the complaint were JPMorgan Chase Bank, National Association, as attorney
in fact for the Federal Deposit Insurance Corporation, as receiver for Wash-
ington Mutual Bank, formerly known as Washington Mutual Bank, FA; Citi-
bank (South Dakota), N.A.; and state of Connecticut, Department of Revenue
Services. The only defendant relevant to this appeal, however, is Sonia Syed,
whom we refer to as the defendant.
   2
     The May 2, 2018 motion to substitute contained as exhibits a September 5,
2017 assignment of mortgage from Christiana Trust to Series 1 of Normandy
Mortgage Depositor Company, LLC (Series 1), which was filed on the Glas-
tonbury land records on October 31, 2017, and another assignment of mort-
gage, executed on September 9, 2017, from Series 1 to Wilmington, which
also was filed on the Glastonbury land records on October 31, 2017.
   3
     The defendant also notes that ‘‘[t]he week before judgment of strict
foreclosure [was] entered, [Christiana Trust] filed a motion to have Wilming-
ton substituted in as [the] plaintiff. The documents filed with the motion
to substitute [however] reflect that possession or ownership changed while
summary judgment was pending, nearly one year prior, after summary judg-
ment [was] filed, before oral argument and before decision. The [defendant]
objected as [to] the substitution of Wilmington, as the dates of the assignment
further undercut that [Christiana Trust] was really the holder or the party
entitled to enforce the note . . . .’’ According to the defendant, ‘‘[t]he later
filed motion to substitute is further evidence of the [plaintiff’s] chicanery.’’
Other than setting forth the underlying facts and making bald assertions as
to their significance, the defendant offers no legal analysis or any authority
supporting her argument. Thus, to the extent that the defendant offers this
argument as a separate ground for reversing the court’s judgment, we decline
to review it as inadequately briefed. See Bank of New York Mellon v. Horsey,
182 Conn. App. 417, 439, 190 A.3d 105 (this court need not address issues
that are inadequately briefed), cert. denied, 330 Conn. 928, 194 A.3d 1195
(2018). Nevertheless, we do note that the law is quite clear that an assignee
of a mortgage is entitled to pursue a previously instituted foreclosure action
in the name of the assignor and does not need to be substituted formally
as a party to the action. See, e.g., Citibank, N.A. v. Stein, 186 Conn. App.
224, 244, 199 A.3d 57 (2018), cert. denied, 331 Conn. 903, 202 A.3d 373 (2019);
Dime Savings Bank of Wallingford v. Arpaia, 55 Conn. App. 180, 184, 738
A.2d 715 (1999).
   4
     In her objection to the motion for summary judgment, the defendant
included excerpts of a deposition of Riley from an unrelated case in another
jurisdiction, in which she admitted to never signing any endorsements, that
there were multiple stamps with her name and signature, and that her staff
used them to endorse notes. She also stated that she left the department
in November, 2006, which precedes the date of the subject note.
   5
     General States § 42a-3-201 (a) defines ‘‘ ‘[n]egotiation’ ’’ as ‘‘a transfer of
possession, whether voluntary or involuntary, of an instrument by a person
other than the issuer to a person who thereby becomes its holder.’’
   6
     We note that the difference in spelling of ‘‘endorse’’ and ‘‘indorse’’ is a
distinction without significance; the terms have the same meaning. See
Black’s Law Dictionary (11th Ed. 2019) p. 925 (defining ‘‘indorse’’ to mean:
‘‘To sign (a negotiable instrument) . . . either to accept responsibility for
paying an obligation memorialized by the instrument or to make the instru-
ment payable to someone other than the payee. —Also spelled endorse.’’)
Because the General Statutes use ‘‘endorse,’’ we have adopted that spelling
throughout this opinion except where we quote from sources that have
adopted the alternative spelling.
   7
     North Carolina’s Commercial Code defines ‘‘ ‘[s]igned’ ’’ as ‘‘any symbol
executed or adopted with present intention to adopt or accept a writing.’’
N.C. Gen. Stat. Ann. § 25-1-201 (b) (37) (West 2011).
   8
     The plaintiff alternatively argues that any potential ‘‘ ‘issues’ ’’ with the
signature itself should not affect its standing as a holder of the note because,
even if the note lacked an endorsement entirely, the plaintiff would still
have the right to enforce the note. See Ulster Savings Bank v. 28 Brynwood
Lane, Ltd., 134 Conn. App. 699, 709–10, 41 A.3d 1077 (2012). We find no
need to address this argument because we conclude that there was a
valid endorsement.
    9
      The allegations in the first special defense make it apparent that the
defendant is challenging the amount of debt, namely, the application of
payments and charges to the balance of the alleged debt. As alleged, however,
the third special defense is less clear, as some of the allegations could be
interpreted as challenging either liability or the amount of debt. To the
extent that the defendant is arguing that she is released from liability because
the debt is no longer owed to the plaintiff (‘‘the note was previously paid
in full to a prior holder, or, [the] plaintiff has received payments sufficient
to pay off the entire alleged outstanding balance’’), she would be asserting
a payment defense. The defendant, however, ‘‘must provide an evidentiary
foundation to demonstrate the existence of a genuine issue of material fact.
. . . A party may not rely on mere speculation or conjecture as to the true
nature of the facts to overcome a motion for summary judgment. . . . In
other words, [d]emonstrating a genuine issue of material fact requires a
showing of evidentiary facts or substantial evidence outside the pleadings
from which material facts alleged in the pleadings can be warrantably
inferred.’’ (Citations omitted; internal quotation marks omitted.) Bank of
New York Mellon v. Horsey, supra 182 Conn. App. 436. Because the defendant
failed to offer evidence beyond the allegations in the special defenses to
establish a genuine issue of material fact, her special defense of payment
is insufficient to preclude summary judgment on the issue of liability.
    10
       General Statutes § 42-150bb, a consumer protection law, provides in
relevant part: ‘‘Whenever any contract . . . to which a consumer is a party,
provides for the attorney’s fee of the commercial party to be paid by the
consumer, an attorney’s fee shall be awarded as a matter of law to the
consumer who successfully prosecutes or defends an action or a counter-
claim based upon the contract or lease. . . . For the purposes of this sec-
tion, ‘commercial party’ means the seller, creditor, lessor or assignee of
any of them, and ‘consumer’ means the buyer, debtor, lessee or personal
representative of any of them. The provisions of this section shall apply
only to contracts or leases in which the money, property or service which
is the subject of the transaction is primarily for personal, family or house-
hold purposes.’’
    11
       In its motion for summary judgment, the plaintiff did not request that
the court strike or dismiss the defendant’s counterclaim. Cf. Bank of New
York Mellon v. Mauro, 177 Conn. App. 295, 316–17, 172 A.3d 303 (portion
of plaintiff’s motion for summary judgment treated as motion to strike where
plaintiff sought dismissal of defendant’s counterclaims), cert. denied, 327
Conn. 986, 175 A.3d 45 (2017). Instead, the plaintiff submitted that ‘‘the
counterclaims do not directly contest the validity of the security instrument
itself and, therefore [are] collateral and not part of the same underlying
transaction from which the complaint originated. As such, the plaintiff
respectfully submits that its motion for summary judgment should be granted
notwithstanding the counterclaims.’’
    12
       Practice Book § 10-10 provides in relevant part: ‘‘In any action for legal
or equitable relief, any defendant may file counterclaims against any plaintiff
. . . provided that each such counterclaim . . . arises out of the transac-
tion or one of the transactions which is the subject of the plaintiff’s com-
plaint . . . .’’
    13
       The defendant’s argument regarding the counterclaim is recited here in
full: ‘‘The court incorrectly determined that the defendant’s counterclaim
for attorney’s fees under . . . § 42-150bb did not meet the transaction test.
The claim meets the transaction test as a successful defense of the action
by the defendant would entitle the defendant to fees under the statute. This
claim has a reasonable nexus to the enforcement of the note and mortgage,
if the plaintiff fails in its prosecution of the foreclosure action, the defendant
is entitled to attorney’s fees. . . . Also, the counterclaim meets the transac-
tion test as it has a reasonable nexus to the validity of mortgage as the
terms of the mortgage require compliance with the law, and, under . . .
§ 42-150bb, a Connecticut consumer protection law, a successful defense
of the foreclosure action will result in the plaintiff being required to pay
fees.’’ (Citation omitted.)